Citation Nr: 0703652	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a rotator cuff tear of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board denied the claim on appeal by a February 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a February 2006 Joint Motion for Court Remand (Joint 
Motion), the Court remanded the Board's decision for 
development in compliance with the Joint Motion.

A letter was sent to the veteran and his representative on 
October 17, 2006 in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's representative in 
November 2006, enclosing a 90-day letter response form noting 
that the veteran had no additional evidence to submit.


FINDING OF FACT

Residuals of a rotator cuff tear of the left shoulder are 
manifested by moderately severe injury to Muscle Group IV.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of a rotator cuff tear of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for residuals of a rotator cuff tear of 
the left shoulder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to a post-remand re-adjudication of the 
veteran's claim, a July 2004 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The letter also requested that the veteran provide any 
evidence in his possession that pertained to this claim.  38 
C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a November 1999 rating decision, service connection for 
residuals of a rotator cuff tear was granted, and a 20 
percent evaluation was assigned under 38 C.F.R. § 4.73, 
Diagnostic Code 5304, effective November 2, 1998.  In 
December 1999, the veteran filed a notice of disagreement 
alleging he was entitled to a higher evaluation.  By January 
2000 statement of the case, the RO denied entitlement to an 
increased initial evaluation.  In June 2000, the veteran 
filed a substantive appeal.  In January 2003 statement of the 
case, the RO again denied entitlement to an increased initial 
evaluation.

The medical evidence of record shows that the veteran is 
right-handed, and thus his left shoulder is considered his 
minor, or nondominant, upper extremity.  See 38 C.F.R. § 4.69 
(2006).

A July 1999 VA joints examination was conducted.  The veteran 
reported increased give-way upon external rotation and 
abduction and difficulty with left arm strength.  Upon 
examination, there was left significant supraspinatus and 
infraspinatus atrophy and weak external rotation, forward 
flexion, and abduction strength.  The acromioclavicular (AC) 
joint was nontender.  There was a negative compression test 
and no instability.  Forward flexion was to 170 degrees, 
external rotation was to 20 degrees, and internal rotation 
was full and to the level of L2 on the left and T12 on the 
right.  The examiner diagnosed AC joint degenerative joint 
disease, but noted that this was not the etiology of the 
give-way weakness.  The examiner found that weakness could be 
rotator cuff atrophy of the supraspinatus and infraspinatus 
or a suprascapular nerve impingement and recommended a 
magnetic resonance imaging examination (MRI) and 
electromyography (EMG) of the left shoulder.  

An August 1999 private left shoulder MRI impression was 
severe rotator cuff atrophy with chronic tear of the 
supraspinatus and infraspinatus tendon, rotator cuff 
insufficiency changes of the acromion, and AC degenerative 
changes.  In a December 1999 private medical record, the 
veteran reported that he had been able to bring his arm up, 
but not with the strength that he had on the other arm, and 
that it caused shoulder pain.  The veteran reported loss of 
function, loss of strength, loss of elbow flexion, and 
occasional popping.  Upon examination, there was an old tear 
of the biceps tendon, good range of shoulder motion, and 
findings inconsistent with a rotator cuff tear.  The examiner 
could not feel crepitance in the shoulder and could not 
detect any popping.  The impression was impingement syndrome, 
degenerative joint disease of the left AC joint, rotator cuff 
tear, old, severe, and a biceps tendon rupture.  The examiner 
recommended surgery.  

January 2000 private medical records showed the veteran's 
left shoulder lacked full abduction.  Another January 2000 
private record indicated the veteran reported a loss of 
ability to elevate the left shoulder and lack of strength.  
The veteran reported pain upon shoulder elevation, a loss of 
function, and that elevating the shoulder to above the eye 
level was problematic.  There was tenderness over the AC 
joint.  The examiner noted that an MRI showed reconstitution 
of the tendinous structure or adhesion of the biceps tendon 
in the bioccipital groove, but there was rotator cuff tear 
with some retraction.  Upon examination, there was tenderness 
around the shoulder, especially at the greater tuberosity 
region, and slight tenderness over the AC joint with a little 
crepitance.  There was crepitance throughout the shoulder 
joint region with limitation of motion.  Abduction was 
limited to 60 to 80 degrees and there was limited internal 
and external rotation.  The impression was rotator cuff tear, 
possible impingement syndrome, or degenerative joint disease 
of the AC joint.  

Another January 2000 private record noted the preoperative 
diagnosis was rotator cuff tear, avulsion of biceps tendon, 
degenerative AC joint, and impingement syndrome.  The 
examiner noted that the rotator cuff was severely torn and 
seemed to be retracted anteriorly, almost the entire 
supraspinatus seemed to be avulsed, and the biceps tendon was 
completely avulsed and not retracted back into the joint.  
The postoperative diagnosis was impingement syndrome, rotator 
cuff tear, and avulsion of biceps tendon.  In February and 
March 2000, the veteran was seen for follow-up and was doing 
well.  There was stiffness and soreness upon complete 
abduction.  In April 2000, except for cramping of the left 
bicep, the veteran was doing well and reported a good range 
of motion.  In June 2000, there was excellent range of 
shoulder motion, but occasional muscle spasms.  

A March 2003 VA examination was conducted.  The veteran 
reported moderate left shoulder pain with reaching out or up 
and with lifting with his left arm.  He reported painful 
motion, no pain at rest, and no problems with the activities 
of daily living.  Upon examination, there was left biceps 
muscle rupture and the left shoulder was nontender.  Forward 
flexion was to 120 degrees, with pain at the end; abduction 
was to 110 degrees, with pain at the end; external rotation 
was to 80 degrees; and internal rotation was to 45 degrees, 
with pain at the end.  Repeated forward flexion did not 
decrease range of shoulder motion.  Deep tendon reflexes were 
2+ at the elbows.  The diagnosis was left shoulder injury, 
operated.  

A July 2004 VA joints examination was conducted.  The veteran 
reported pain and fatigability of the back of the left 
shoulder, shoulder stiffness after inactivity, biceps muscle 
cramps with use of the left arm for lifting, and left arm 
weakness.  The veteran denied swelling, instability, locking, 
heat, redness, flares, and episodes of dislocation or 
subluxation.  The pain was intermittent and present only upon 
use.  There was no pain at rest.  With medication, the pain 
was 4/10.  Aggravating factors were reaching out or up and 
lifting and an alleviating factor was pain medication.  The 
veteran did not use assistive devices.  The veteran reported 
that the condition did not affect his occupation, and that he 
had retired in 2000 from an office job.  The veteran reported 
that his shoulder condition affected his daily activities 
because he had trouble reaching back to put his arm in a 
shirt to get dressed and he could not pick up a gallon of 
milk with his left arm.  

Upon examination, there was forward flexion to 130 degrees, 
abduction to 115 degrees, external rotation to 75 degrees, 
and internal rotation to 75 degrees, all with pain at the end 
range of motion.  Repetition did not cause additional 
limitation of shoulder motion due to fatigue, weakness, or 
lack of endurance.  There was no shoulder ankylosis, edema, 
effusion, instability, redness, heat, abnormal movement, or 
guarding of movement, but there was shoulder weakness.  Left 
arm strength was 4/5.  Left elbow flexion was to 140 degrees, 
without pain.  X-rays showed left shoulder degenerative joint 
disease of the AC joint.  The diagnosis was left shoulder 
rotator cuff tear, operated.  The examiner found residual 
disability due to a left rotator cuff tear and biceps muscle 
injury.  There were no current neurologic deficits or 
impingement of the left arm.  The current limitation was mild 
or moderate and was likely caused by the rotator cuff tear.  
The examiner opined that the biceps tear was secondary to the 
rotator cuff tear.  

The veteran's residuals of left shoulder rotator cuff tear 
are currently rated under Diagnostic Code 5304, for injury to 
Muscle IV, involving the intrinsic muscles of the shoulder 
girdle.  38 C.F.R. § 4.73, Diagnostic Code 5304.  

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2006).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Slight disability of muscles requires 
indications of minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in the muscle.  38 C.F.R. § 
4.56(d)(1).  Moderate disability of muscles requires 
indications of entrance and/or exit scar, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  Moderately severe disability of muscles requires 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of the muscles requires ragged, depressed 
and adherent scars; loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area; and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the 
following are also signs of severe muscle disability:  (a) x-
ray evidence of minute multiple scattered foreign bodies; (b) 
adhesion of the scar; (c) diminished muscle excitability on 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile; or 
(g) induration or atrophy of an entire muscle following 
simple piercing by a projectile.  

Under Diagnostic Code 5304, Muscle Group IV involves the 
intrinsic muscles of the shoulder girdle:  the supraspinatus, 
infraspinatus, and teres minor, subscapularis, and 
coracobrachialis.  Functions of Muscle Group IV include 
stabilization of the shoulder against injury in strong 
movements, holding the head of the humerus in socket, 
abduction, and outward rotation and inward rotation of the 
arm.  For the nondominant arm, noncompensable, 10 percent, 20 
percent, and 20 percent evaluations are assigned for slight, 
moderate, moderately severe, or severe injury, respectively.  
38 C.F.R. § 4.73, Diagnostic Code 5304.  A 20 percent 
evaluation is the maximum permitted under this diagnostic 
code.  Accordingly, an increased initial evaluation is not 
warranted. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Under Diagnostic Code 5305, Muscle Group V 
involves the flexor muscles of the elbow:  the biceps, 
brachialis, and brachioradialis.  Functions of Muscle Group V 
include elbow supination and flexion of the elbow.  For the 
nondominant arm, noncompensable, 10 percent, 20 percent, and 
30 percent ratings are assigned for slight, moderate, 
moderately severe, and severe impairment, respectively.  38 
C.F.R. § 4.73, Diagnostic Code 5305.  Here, the evidence of 
record shows biceps tendon tear, biceps muscle spasm upon 
left arm lifting, and left arm weakness, but almost full 
elbow flexion.  The evidence demonstrates a moderate 
impairment, because there is evidence of some impairment of 
muscle tone, which warrants a 10 percent rating.  
Accordingly, an increased initial evaluation is not 
warranted.  

In addition, the evidence of record did not indicate any 
injury to Muscle Groups I and II, which includes the 
extrinsic muscles of the shoulder girdle - the trapezius, 
levator scapulae, serratus magnus, pectoralis major II, 
latissimus dorsi and teres major, pectoralis minor, and 
rhomboid muscles.  38 C.F.R. § 4.73, Diagnostic Codes 5301, 
5302 (2006).  The evidence also did not demonstrate an injury 
to Muscle Group III, the other intrinsic shoulder girdle 
muscles, the pectoralis major and deltoid, or to Muscle Group 
VI, the extensor muscles of the elbow, the triceps or 
anconeus muscles.  38 C.F.R. § 4.73, Diagnostic Codes 5303, 
5306 (2006).  

The Board must also consider whether 38 C.F.R. § 4.55(d) or 
(e) (2006) applies.  Section 4.55(d) applies to muscle 
injuries in the same anatomical region that act on the same 
joint and Section 4.55(e) applies to muscle injuries in the 
same anatomical region that do not act on the same joint.  
Here, Muscle Groups IV and V, although they are in the same 
anatomical region, do not act on the same joint because 
Muscle Group IV relates to stabilization of the shoulder 
against injury in strong movements, holding head of humerus 
in socket, shoulder abduction, and outward rotation and 
inward rotation of the arm, and Muscle Group V primarily 
relates to flexion of the elbow, although the long head of 
the biceps does help provide shoulder joint stabilization.  
38 C.F.R. § 4.73, Diagnostic Codes 5304, 5305.  Under 
38 C.F.R. § 4.55(e), the rating for the most severely injured 
muscle group will be elevated from moderate to moderately 
severe or from moderately severe to severe and used as the 
combined evaluation for the affected muscle groups.  Here, 
the most severely injured muscle group was Muscle Group IV, 
which is rated as a moderately severe injury.  Even if the 
disability were increased to severe, the disability is 
already rated at the highest rating permitted.  Accordingly, 
this provision does not provide for an increased initial 
evaluation.

The Board has also considered rating the veteran's disorder 
under musculoskeletal disorder diagnostic codes.  Schafrath, 
1 Vet. App. 589.  For limitation of minor arm motion, a 20 
percent rating is assigned for limitation of minor arm motion 
to 90 degrees or 45 degrees and a 30 percent rating is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  In determining whether the veteran had limitation of 
motion to shoulder level, it is necessary to consider reports 
of forward flexion and abduction.  See Mariano v. Principi, 
17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).  Here, shoulder forward flexion was to 120, 
130, and 170 degrees and shoulder abduction was to 60 to 80, 
110, and 115 degrees.  Accordingly, an increased evaluation 
is not warranted.  The evidence also showed there was no 
ankylosis of the scapulohumeral articulation, no other 
impairment of the humerus, and no impairment of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203 (2006).  Accordingly, an initial evaluation in excess of 
20 percent is not warranted.

For limitation of minor forearm flexion, a noncompensable 
evaluation is assigned for flexion to limited 110 degrees, a 
10 percent evaluation is assigned for flexion to limited 100 
degrees degrees, a 20 percent evaluation is assigned for 
flexion to limited 90 or 70 degrees, a 30 percent evaluation 
is assigned for flexion to limited 55 degrees, and a 40 
percent evaluation is assigned for flexion to limited 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2006).  
The evidence of record shows left elbow flexion to 140 
degrees.  Accordingly, an initial evaluation in excess of 20 
percent is not warranted.

Moreover, the evidence of record did not demonstrate elbow 
ankylosis, limitation of forearm extension, other impairment 
of the elbow, nonunion of the radius and ulna, impairment of 
the ulna or radius, or impairment of supination and 
pronation.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5207-13 
(2006).  Accordingly, an initial evaluation in excess of 20 
percent is not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran reported 
increased shoulder give way, left arm weakness, difficulty 
elevating his shoulder above the eye level.  The veteran 
reported loss of function, loss of elbow flexion, and 
occasional popping.  Most recently, the veteran reported 
pain, fatigability, and stiffness after inactivity, cramps of 
the biceps muscle upon lifting, and left arm weakness.  The 
veteran denied swelling, instability, locking, heat, redness, 
flares, and any episodes of dislocation or subluxation.  
Aggravating factors were reaching out or up and lifting and 
an alleviating factor was pain medication.  The veteran noted 
the shoulder was not painful at rest.  The veteran reported 
no problems with activities of daily living, but that he had 
difficulty putting on a shirt in the morning and picking up a 
gallon milk with his left arm.  The objective medical 
evidence of record showed left supraspinatus and 
infraspinatus atrophy and weak external rotation, forward 
flexion, and abduction strength.  There was no evidence of 
instability and conflicting evidence of AC joint tenderness.  
Shoulder range of motion was slightly limited and painful, 
and there were occasional left shoulder and left bicep muscle 
spasms.  But repetition did not cause additional limitation 
of shoulder motion due to fatigue, weakness, or lack of 
endurance.  There was also no shoulder edema, effusion, 
instability, redness, heat, abnormal movement or guarding of 
movement.  The Board finds that there is no objective 
evidence of additional functional loss not contemplated in 
the 20 percent rating and that an increased evaluation on 
this basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, there is no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization and 
marked interference of employment has not been shown due to 
left shoulder disorder.  In July 2004, the veteran reported 
that his condition did not interfere with his occupation.  
Accordingly, the RO's failure to consider or failure to 
document its consideration of this issue did not prejudice 
the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 20 percent for residuals 
of a left shoulder rotator cuff tear is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


